Citation Nr: 0317376	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  03-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  He also had military service from March 1981 
to December 1982 that has not been determined to constitute 
active duty for Department of Veterans Affairs (VA) benefit 
purposes because he was separated from service under 
conditions other than honorable.

In an April 1999 rating decision the VA Regional Office (RO) 
denied entitlement to service connection for bipolar 
disorder.  The veteran was notified of the April 1999 
decision.  He did not appeal.

The veteran subsequently again claimed entitlement to service 
connection for a psychiatric disorder, and in October 2000 
the RO determined that new and material evidence had been 
submitted to reopen the previously denied claim.  In an 
August 2001 rating decision the RO considered the substantive 
merits of the claim for service connection and determined 
that the veteran's psychiatric disorder had not been incurred 
in service.  The veteran perfected an appeal of the August 
2001 decision.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2002).

Issue not on appeal

The Board notes that in a February 2002 rating decision the 
RO denied entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for sexual dysfunction, claimed as a 
residual of psychiatric medication provided by VA.  The 
veteran submitted a notice of disagreement with that decision 
in February 2002.  In an October 2002 statement, however, he 
withdrew his appeal of the denial of compensation benefits 
for sexual dysfunction.  See 38 C.F.R. § 20.204 2002).  
The Board finds, therefore, that that issue is not within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528, 537 
(1993), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) [a notice of 
disagreement ceases to be valid if it is withdrawn].

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bipolar disorder in April 1999.

2.  The evidence submitted subsequent to the April 1999 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether bipolar disorder had 
its onset during service, and it must be considered in order 
to fairly decide the merits of the veteran's claim.

3.  The medical and other evidence of record supports the 
conclusion that the veteran's currently diagnosed bipolar 
disorder had its onset during active service.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder 
is final, new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 (2002).

2.  Bipolar disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence contends that he has suffered from 
bipolar disorder since he was in service and that service 
connection should therefore be granted.

As noted in the Introduction, the veteran's claim was 
previously denied in an unappealed RO rating decision.  
Regardless of the RO's determination that new and material 
evidence has been submitted which is sufficient to reopen the 
claim, the Board does not have jurisdiction to review the 
substantive merits of the claim in the absence of an 
independent finding that new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  The Board's initial inquiry, therefore, 
involves whether new and material evidence has been received 
which is sufficient to reopen the previously denied claim.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The VCAA, however, left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001 (which 
does not include this claim), VA also has a duty to assist 
the veteran in developing evidence that may be found to be 
new and material.  If VA determines that new and material 
evidence has been submitted, VA is obligated to inform the 
veteran of the evidence needed to establish service 
connection for the claimed disorder and to assist him in 
obtaining any relevant evidence.  See 38 C.F.R. § 3.159 
(2002).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).
VA's duty to notify includes cases, such as this, in which 
the issue involves the matter of submission of new and 
material evidence.  

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 2001 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The RO provided the veteran a statement of the case in 
November 2002, in which the RO informed the veteran of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  
The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material, and the evidence needed to 
substantiate his claim for service connection.

Duty to assist

As alluded to above, the statutory duty to assist does not 
come into play until a claim has been reopened.  See 
38 U.S.C.A. § 5103A.

With respect to more general due process considerations, the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2002).  The veteran 
testified at a hearing which was chaired by the undersigned 
in March 2003. 

Relevant law and regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2002)].  The change in the 
law, however, pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was initiated 
prior to August 2001, his claim will be adjudicated by 
applying the law previously in effect.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Factual background

Evidence of record in April 1999

The veteran's service medical records indicate that in July 
1973 he reported having passed out during physical training 
and having been taken to the emergency room.  He stated that 
a doctor in the emergency room had told him that he had a 
nervous problem.  The July 1973 treatment record indicates 
that he was then referred to the Mental Health Clinic; any 
psychiatric evaluation, if such was performed, is not of 
record.  

An undated treatment record, which appears to have been 
prepared in 1973, shows that the veteran was brought to the 
hospital by ambulance due to difficulty breathing.  He then 
reported having had difficulty breathing for two weeks.  
Following an examination and chest X-ray the treating 
physician diagnosed his complaints as globus hystericus, and 
he was returned to duty.  "Globus hystericus" is defined as 
difficulty swallowing that is a symptom of a conversion 
disorder.  Stedman's Medical Dictionary 726 (26th Ed. 1995).

VA treatment records disclose that the veteran was 
hospitalized in June 1985 following a suicide attempt.  He 
then reported having had only one previous psychiatric 
hospitalization, in January 1985, for alcohol abuse.  His 
symptoms in June 1985 were diagnosed as major depression, 
alcohol abuse, and an atypical personality disorder.  He was 
again hospitalized in December 1989 with diagnoses of alcohol 
dependence and an affective disorder, depressed.

According to the VA treatment records, the veteran was again 
hospitalized in December 1992 with a diagnosis of alcohol 
dependence, rule out an antisocial personality disorder, and 
personality disorder not otherwise specified.  He then 
reported a 22 year history of substance abuse, and that he 
was receiving disability benefits from the Social Security 
Administration due to alcohol abuse.  During that 
hospitalization he reported having been hospitalized in 1979 
for depression and suicidal ideation.

The veteran was again hospitalized in June 1995 with 
diagnoses of alcohol dependence; cannabis abuse; major 
depression, recurrent; post traumatic stress disorder (PTSD; 
and a borderline personality disorder.  The admitting 
physician then summarized the veteran's previous psychiatric 
treatment, which included hospitalization in June 1985 for a 
depressive disorder with psychosis and alcohol psychosis, and 
December 1989 and December 1992 for substance abuse.

The veteran was again hospitalized in October 1996 after 
being involved in a car hijacking, and that episode resulted 
in a diagnosis of an acute stress disorder and bipolar 
disorder.  When hospitalized he initially denied having any 
prior psychiatric hospitalizations, but later reported having 
been hospitalized many times, the last one having occurred in 
1985.  This report was in error, in that the evidence shows 
that he had been hospitalized as recently as June 1995.  
During the October 1996 hospitalization he reported 
experiencing hallucinations, racing thoughts, mood swings, 
and manic behavior since 1975, when he was separated from 
service.  One of his therapists found in October 1996 that he 
had been suffering from bipolar disorder since 1985.  The 
veteran has continued to receive treatment for bipolar 
disorder since October 1996.

The RO obtained private treatment records identified by the 
veteran.  Those records show that in December 1984 his mother 
had him admitted to the Jackson Park Hospital due to violent 
behavior and threats to his family.  He then reported having 
been hospitalized at Tinley Park Hospital (a state operated 
mental health facility) at the age of 17 years due to a 
threat of suicide.  His mother also reported that he had been 
hospitalized at Tinley Park five years prior to December 
1984, when he attempted to kill himself by hanging.  The 
December 1984 hospital summary indicates that that was the 
veteran's second psychiatric hospitalization.  Based on this 
evidence and without consideration of the veteran's reported 
hospitalization at the age of 17 years, the onset of his 
psychiatric impairment would have occurred in 1979 (five 
years prior to 1984).

In November 1989 the veteran was again admitted to Tinley 
Park Hospital due to an additional suicide attempt.  The 
November 1989 hospital summary indicates that he had one 
prior admission to Tinley Park, which had occurred in July 
1989.

The veteran was hospitalized at Northwestern Memorial 
Hospital in June 1997 with a diagnosis of bipolar disorder.  
He then reported having first been hospitalized when he was 
20 years of age, which would have been in 1974, with many 
hospitalizations since then.  He also reported having been 
separated from service in 1975 due to a suicide attempt.  He 
was again hospitalized at Northwestern in March 1998 with a 
diagnosis of a schizoaffective disorder, to rule out bipolar 
disorder, and a 20-year history of psychiatric 
hospitalizations.

The April 1999 RO rating decision

Based on the evidence shown above, in the April 1999 rating 
decision the RO denied entitlement to service connection for 
bipolar disorder.  The RO determined that the psychiatric 
impairment began in 1979, as shown by the December 1984 
hospital summary.

Recently submitted evidence

The evidence submitted subsequent to the April 1999 decision 
includes, among other documents, a June 2000 statement from 
the veteran in which he reported having initially been 
hospitalized by VA for psychiatric treatment in 1975, shortly 
after his separation from service.  The evidence also 
includes the report of a hospitalization at the Tinley Park 
Hospital in August 1977 for a depressive reaction.  The 
clinical record pertaining to that hospitalization indicates 
that the veteran had received previous psychiatric treatment 
at a VA hospital, but the dates of treatment are not shown.  

The veteran submitted multiple reports from his treating 
psychiatrist, R.M., M.D.  Dr. M. stated that he had started 
treating the veteran in 1996, while on staff at the VAMC.  He 
also stated that he had reviewed the veteran's VA medical 
records and that those records showed that he was initially 
hospitalized at VA for psychiatric treatment in November 
1975, the month following his separation from service.  He 
reported that, according to the medical records, the veteran 
had been hospitalized at the Tinley Park Hospital in November 
1975 due to a suicide attempt, and that he was then 
transferred to the VAMC.  He then summarized the multiple 
psychiatric hospitalizations since 1975.  Dr. M. also 
reviewed the veteran's service medical records and found that 
the July 1973 reference to a "nervous problem" represented a 
manifestation of bipolar disorder, from which the veteran had 
suffered since early adulthood.



Analysis

New and material evidence 

As discussed above, the Board's initial inquiry must be 
directed to the matter of whether new and material evidence 
has been submitted since the April 1999 RO denial of the 
veteran's claim.

The hospital summary documenting treatment for depression in 
August 1977, approximately two years following his separation 
from service, with prior psychiatric treatment by VA, and the 
multiple reports from Dr. M. showing that the veteran has had 
bipolar disorder since he was in service are new, in that the 
evidence previously of record indicated that the onset of his 
psychiatric symptoms had occurred in 1979.  The evidence is 
also material, because it bears directly and substantially on 
the issue under consideration, that being whether bipolar 
disorder had its onset during service.  The Board finds, 
therefore, that evidence that is both new and material has 
been submitted, and the claim of entitlement to service 
connection for a psychiatric disorder is reopened.

Procedural concerns

At this juncture, immediately after a claim has been 
reopened, the posture of the case changes somewhat.  Before 
addressing the merits of the claim on a de novo basis, the 
Board must ensure that certain procedural steps have been 
satisfied.  

(i.)  Bernard considerations

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  See Curry v. Brown, 7 Vet. App. 59, 
67 (1994).  

As noted above, although the RO initially denied the 
veteran's attempt to reopen his claim based on a perceived 
lack of new and material evidence, subsequently the RO 
reopened the claim and conducted a de novo adjudication.  The 
RO has also provided the veteran with the laws and 
regulations pertaining to service connection, and the veteran 
and his representative submitted arguments and evidence on 
that issue, rather than strictly on the matter of submission 
of new and material evidence.  The Board finds, therefore, 
that it may consider the substantive merits of the claim for 
service connection without prejudice to the veteran.

(ii.)  Duty to assist

The Board has determined that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for hearing loss.  As discussed above, at this 
point the Board must determine whether VA's statutory duty to 
assist the veteran in the development to his claim has been 
fulfilled.

The statute and regulation provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO has obtained VA and private treatment records in order 
to assist the veteran in developing the evidence in support 
of his claim.  The veteran also presented medical opinions 
from his treating psychiatrist in support of his contention 
that his currently diagnosed psychiatric disorder had its 
onset during service.  In addition, he provided testimony at 
a hearing before the undersigned in March 2003.  

Although the RO has obtained the veteran's VA treatment 
records beginning in 1985, there is an indication that he was 
hospitalized at a VA medical center (MC) for the treatment of 
psychiatric symptoms in November 1975, shortly following his 
separation from service.  The RO has not obtained the records 
pertaining to the treatment in November 1975.  In addition, 
the RO has not obtained the veteran's records pertaining to 
the grant of disability benefits from the Social Security 
Administration, which was based on his psychiatric 
impairment.  Furthermore, the veteran has not been provided a 
VA psychiatric examination.  In light of the favorable 
disposition of this appeal, the Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would be of benefit to him.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
Accordingly, the Board will dispense with further evidentiary 
development.  

(iii.)  Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102 (2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that "when 
the positive and negative evidence relating to a veteran's 
claim are in 'approximate balance,' thereby creating a 
'reasonable doubt' as to the merits of his or her claim, the 
veteran must prevail."  Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Discussion

As discussed above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), current disability, the 
Board initially notes that the veteran has a long history of 
treatment for alcohol dependence, for which service 
connection cannot be established as the primary disability.  
See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301 (2002); Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  In addition, certain of his psychiatric 
symptoms have been diagnosed as multiple personality 
disorders, for which service connection is precluded as a 
matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board's 
decision will therefore be limited to the matter of his 
entitlement to service connection for an acquired psychiatric 
disorder.

In addition to substance abuse and personality disorder, the 
medical evidence also documents a long history of treatment 
for an acquired psychiatric disorder, which has most recently 
been diagnosed as bipolar disorder.  The veteran's claim for 
service connection is, therefore, supported by medical 
evidence of a current diagnosis of disability for which 
service connection can be established.  
See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (2), the veteran's service 
medical records document the occurrence of psychiatric 
symptomatology, including an assessment of "globus 
hystericus", in 1973.  These records indicate that the 
veteran was referred for a psychiatric consultation, although 
whether this consultation actually too place is unclear.  In 
any event, element (2) has arguably been satisfied.  

Turning to Hickson element (3), Dr. M. reviewed the veteran's 
service medical records and found that the occurrence of 
psychiatric symptoms in 1973 represented the onset of the 
currently diagnosed bipolar disorder.  Dr. M. also reviewed 
the veteran's VA treatment records and found that he was 
initially hospitalized for the treatment of depression in 
November 1975, the month following his separation from 
service.  He has received ongoing treatment for depressive 
symptoms since 1975, and Dr. M. found that he had had bipolar 
disorder since service.  There is no competent medical nexus 
evidence to the contrary.  Hickson element (3) medical nexus, 
has therefore also been satisfied.  

The veteran's claim is, therefore, also supported by medical 
evidence of the in-service incurrence of a psychiatric 
disease, and medical evidence of a nexus between the in-
service disease and the current disability.  All three 
Hickson elements are met.  For these reasons the Board finds 
that the evidence supports the grant of service connection 
for bipolar disorder.


ORDER

Service connection for bipolar disorder is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

